Citation Nr: 0947928	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  06-37 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether a reduction from 100 percent to 10 percent for 
prostate cancer, effective April 1, 2006, was proper.

2.  Entitlement to an initial rating in excess of 10 percent 
disabling for residuals of prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1968 to December 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Veteran appeared and provided testimony before the 
undersigned Veterans Law Judge (VLJ) in May 2009.  A 
transcript of the hearing has been associated with the claims 
file.

During the hearing before the Board, the Veteran indicated 
his desire for service connection for residual scarring and 
groin pain from his prostate surgery.  This matter is 
referred to the RO for development.


FINDINGS OF FACT

1.  Service connection for prostate cancer was granted at a 
disability rating of 100 percent effective from January 22, 
2004, by a March 2004 rating decision; this decision also 
notified the Veteran that the 100 percent rating was not 
considered permanent and was subject to a future review 
examination.

2.  Following a July 2005 VA examination and review of VA 
outpatient treatment records, which demonstrated no local 
reoccurrence of cancer or metastasis, an August 2005 rating 
decision, mailed in September 2005, proposed to reduce the 
rating for residuals of prostate cancer from 100 percent to 
10 percent.

3.  A reduction of the rating for prostate cancer from 100 
percent to 10 percent was formally implemented, effective 
from April 1, 2006, by a January 2006 rating decision.

4.  The Veteran was not notified of the January 2006 rating 
decision until February 2006; therefore the April 1, 2006 
effective date for the implementation of the reduction in 
award is not proper; the effective date of the reduction in 
award is May 1, 2006.

5.  The Veteran's disability requires the wearing of 
absorbent materials which must be changed three to four times 
per day but he does not have renal dysfunction or a 
disability requiring the wearing of absorbent materials which 
must be changed more than 4 times per day.


CONCLUSIONS OF LAW

1.  The criteria for reduction of a 100 percent evaluation 
were met.  38 C.F.R.         § 4.115b, DC 7528 (2009).

2.  The criteria for restoration of a 100 percent rating for 
residuals of prostate cancer are met only to the extent that 
the effective date of the reduction is May 1, 2006, as 
opposed to April 1, 2006.  38 C.F.R. §§ 3.105(e), 4.115b, DC 
7528 (2009).

2.  The criteria for a 40 percent rating for residuals of 
prostate cancer have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.115, DC 7528 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When the Veteran was awarded service connection for prostate 
cancer, it was evaluated under 38 C.F.R. § 4.115b, Diagnostic 
Code (DC) 7528.  Under DC 7528, "active malignant neoplasms 
of the genitourinary system" are rated as 100 percent 
disabling.  38 C.F.R. § 4.115b, DC 7528.  Thereafter, 
following the cessation of surgical, X-ray, antineoplastic 
chemotherapy or other therapeutic procedures, the rating of 
100 percent shall continue with a mandatory VA examination at 
the expiration of six months.  Any change in evaluation based 
upon that or any subsequent examination shall be subject to 
the provisions of 38 C.F.R. § 3.105(e).  Id..  If there has 
been no local reoccurrence or metastasis, the disability is 
rated on residuals as voiding dysfunction or renal 
dysfunction, whichever is predominant.  Id.

As required by the terms of DC 7528, the Veteran was afforded 
VA examination in July 2005.  This examination disclosed that 
the Veteran underwent a radical retropubic prostatectomy in 
April 2004 and that he has had no other treatment.  The 
diagnosis was prostate cancer due to Agent Orange Exposure 
and status post radical retropubic prostatectomy with 
residual impotence and stress incontinence.  The examiner did 
not conduct any diagnostic or clinical tests.  The examiner 
concluded that there was no recurrence of the prostate 
cancer.

Also of record were VA outpatient treatment records dated 
August 2005 that show a PSA of 0.3 with no recurrence of the 
Veteran's prostate cancer.

The VA regulation at 38 C.F.R. § 3.105 provides that where 
reduction in evaluation of a service-connected disability is 
considered warranted and the lower evaluation would result in 
a reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance is to be prepared setting forth all material 
facts and reasons.  38 C.F.R. § 3.105(e).

In this case, the RO prepared such a proposal and issued it 
to the Veteran in September 2005.  The proposal provided 
detailed reasons for the reduction, and explained to the 
Veteran that his cancer was no longer considered active with 
good results.

The Veteran was advised that he had 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level.  The 
Veteran was also informed that he could request a 
predetermination hearing, provided that the request is 
received by VA within 60 days from the date of the notice.  
See September 14, 2005 letter from RO to Veteran.  The letter 
further advised the Veteran that, if additional evidence was 
not received within the 60 day period and no hearing was 
requested, final rating action will be taken and the award 
(the 100 percent evaluation) would be reduced effective the 
first day of the third month following notice of the final 
decision.  38 C.F.R. §§ 3.105(e), (h).

Additional VA outpatient treatment records were obtained and 
considered.  In February 2006, the RO mailed a January 2006 
rating decision to the Veteran, which ordered the reduction 
to 10 percent as of April 1, 2006.  The Veteran appealed.

The reduction of the Veteran's total evaluation for prostate 
cancer was proper.  By the terms of DC 7528, the RO was 
required to consider whether his prostate cancer remained 
active.  VA examination and VA clinical records disclosed no 
active prostate cancer, no active prostate cancer treatment, 
and no local metastasis or recurrence of prostate cancer.  
The Veteran has submitted additional VA outpatient treatment 
records since the proposed rating reduction.  The records 
uniformly disclose that all clinical evaluations are 
consistent with the RO's January 2006 determination that 
Veteran had no current active prostate cancer, no active 
prostate cancer treatment, and no local metastasis or 
recurrence of prostate cancer.

If doubt remains after review and consideration of the 
record, then the rating in effect should be continued.  See 
38 C.F.R. § 3.344(b).  The Veteran may not be required to 
prove by a preponderance of the evidence that he is entitled 
to the continuance of the rating in effect.  Rather, to 
warrant reduction in rating, it must be shown that the 
preponderance of the evidence supports the reduction itself, 
and with application of the benefit-of-the-doubt doctrine 
under 38 U.S.C.A. § 5107(b) as required.  See Brown v. Brown, 
5 Vet. App. 413, 420 (1993); see also Peyton v. Derwinski, 1 
Vet. App. 282, 286 (1991).

In this case, the evidence from July 2005 to the present 
consistently shows that the Veteran does not have active 
prostate cancer, is not under current treatment for prostate 
cancer, and there is no local metastasis or recurrence of 
prostate cancer.  Although the Veteran clearly has residuals 
of prostate cancer, DC 7528 makes it clear that residuals 
alone cannot serve as a basis for continuation or restoration 
of a 100 percent evaluation for prostate cancer.  The 
residuals are the basis for the current 10 percent 
evaluation, without which there would be no basis for the 
evaluation of 10 percent.

Accordingly, the previously assigned 100 percent disability 
evaluation was no longer supported, and, in accordance with 
the terms of DC 7528 and the overwhelming medical evidence, 
termination of the 100 percent evaluation was required.

The evidence clearly establishes that the procedures 
specified in DC 7528 were followed.  While the procedures 
specified in DC 7528 were followed, the Board finds that the 
procedures of 38 C.F.R. §§ 3.105(e) were not properly 
followed.  As the RO informed the Veteran and per 38 C.F.R. 
§§ 3.105(e), the final rating action reduces the disability 
award effective the first day of the third month following 
notice of the final decision.  The rating decision ordering 
the reduction of the Veteran's disability percentage from 100 
percent to 10 percent is dated January 12, 2006.  However, 
the Veteran was not notified of the final rating action until 
February 24, 2006.  Therefore, the effective date of the 
reduction of the 100 percent disability award should have 
been May 1, 2006.  

To that extent, restoration of the Veteran's 100 percent 
disability evaluation is granted with the reduction to be 
effective May 1, 2006.

Having concluded that the reduction, if not the effective 
date, was proper, the Board must consider whether a rating in 
excess of 10 percent for residuals of prostate cancer is 
warranted.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R.     §§ 
3.102, 4.3, 4.7.  In addition, the Board will consider the 
potential application of the various other provisions of 38 
C.F.R., Parts 3 and 4, whether or not they were raised by the 
Veteran, as well as the entire history of the Veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

Active malignant neoplasms of the genitourinary system are 
rated as 100 percent disabling.  38 C.F.R. § 4.115b, DC 7528.  
Thereafter following the cessation of surgical, X-ray, 
antineoplastic chemotherapy or other therapeutic procedure, 
the rating of 100 percent shall continue with a mandatory VA 
examination at the expiration of six months.  Any change in 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of 38 C.F.R. § 3.105(e) of 
this chapter.  If there has been no local reoccurrence or 
metastasis, the disability is rated on residuals as voiding 
dysfunction or renal dysfunction, whichever is predominant.  
Id.

38 C.F.R. § 4.115a states that voiding dysfunction is rated 
as urine leakage, urinary frequency, or obstructed voiding.  
A 60 percent rating is assigned for disability requiring the 
use of an appliance or the wearing of absorbent materials 
which must be changed more than four times per day.  A 40 
percent rating is assigned for a disability requiring the 
wearing of absorbent materials which must be changed two to 
four times per day.  A 20 percent rating is assigned for a 
disability requiring the wearing of absorbent material which 
must be changed less than 2 times per day.

According to the criteria for urinary frequency listed in 38 
C.F.R. § 4.115a, a maximum 40 percent rating is assigned for 
disability resulting in a daytime voiding interval of less 
than one hour or awakening to void five or more times per 
night.  A 20 percent rating is warranted for daytime voiding 
intervals between one and two hours or awakening to void 
three to four times per night.

The criteria for renal dysfunction pursuant to 38 C.F.R. § 
4.115a are inapplicable, as there is no medical evidence that 
the Veteran's residuals of prostate cancer have manifested in 
renal dysfunction.

As required by the terms of DC 7528, the Veteran was afforded 
VA examination in July 2005.  This examination disclosed that 
the Veteran suffers total impotence and incontinence when he 
has stress such as coughing or straining.  The Veteran is not 
required to wear a pad.  He reported nocturia zero to one 
times per night and frequency during the day, approximately 6 
times per day.

VA outpatient treatment records have consistently reported 
mild stress incontinence.  During his hearing before the 
Board, the Veteran reported having to wear absorbent 
materials during the daytime and having to change the 
absorbent materials three to four times per day.  He reported 
wearing absorbent materials at night.  He indicated that he 
has continual leakage worsened by stress, including bending 
and moving.  The Veteran stated that he has frequent 
urination and has to urinate every couple of hours, so he has 
to plan his travels around the location of restrooms.  At 
night he urinates before bed, awakens two to three times 
during the night, and has to urinate again upon awakening in 
the morning.  He stated that the absorbent materials are wet 
in the morning as well.

The Board has considered the evidence, including the 
Veteran's testimony, written statements, buddy statements, 
and Social Security Administration records, and finds that, 
at this time, the Veteran has stress incontinence requiring 
the use of absorbent materials that need changed three to 
four times per day and wears absorbent materials at night, 
which are wet in the morning.  Medical records corroborate 
the Veteran's reports of stress incontinence.  Accordingly, 
the Board finds that the Veteran is entitled to a 40 percent 
rating for stress incontinence.  

A 60 percent rating is not warranted as the evidence does not 
show that the Veteran has to change absorbent materials more 
than four times per day.  A higher rating is not provided for 
the Veteran's disability under the criteria for urinary 
frequency.

As a final point, the Board finds that there is no objective 
evidence of any symptoms of the Veteran's service-connected 
residuals of prostate cancer that are not contemplated by the 
rating criteria.  Consequently, the Board concludes that 
referral of this case for consideration of the assignment of 
extraschedular ratings is not warranted.  See Floyd v. Brown, 
8 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

The duty to notify under the VCAA is triggered by the receipt 
of a claim.  In the case of a reduction, there has been no 
claim, and the duty is therefore not applicable.  Moreover, 
the Board notes that the regulation governing reduction, 38 
C.F.R. § 3.105(e), contains its own notice provisions and 
procedures.  The VCAA is not applicable where the law 
governing the matter in question does so.  Barger v. 
Principi, 16 Vet. App. 132 (2002).

The Board finds that VA has complied with the notice 
procedures of § 3.105(e), and has provided adequate notice 
even under the VCAA if it were applicable.  The September 
2005 notification letter to the Veteran and the accompanying 
proposed rating decision detailed the proposed actions, 
provided notice of the applicable evaluation criteria, 
described the types of evidence which would be helpful in 
avoiding the proposed reduction, and informed him of the 
right to request a hearing on the matter.  Regarding other 
criteria for increased ratings and Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008) rev'd in part by Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009), assuming 
this notice was required, the Veteran waived his right to 
this notice at his Board hearing and in writing.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  While 
here the process of reduction was not initiated by a claim 
for benefits, in disputing the proposed action and then 
initiating an appeal for regarding such, the Veteran has 
triggered VA's duty to assist.

The Board finds that that the duty to assist provisions of 
the VCAA have been satisfied.  The Veteran has been afforded 
a VA examination, and VA has obtained VA treatment records 
and Social Security Administration records.  Neither the 
Veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Restoration of the Veteran's 100 percent disability 
evaluation is granted only to the extent that the reduction 
is effective May 1, 2006.

A 40 percent rating is granted for residuals of prostate 
cancer.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


